UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-5151


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

TRAVIS MCLEAN,

                 Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:10-cr-00104-FL-1)


Submitted:   July 11, 2011                 Decided:   July 18, 2011


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     George E.B. Holding, United States Attorney,
Jennifer P. May-Parker, Seth M. Wood, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis McLean appeals his 120-month sentence imposed

following    his    guilty     plea    to   possession          of    a   firearm   by   a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(2006).      The    charges    stemmed      from       McLean’s       possession    of   a

firearm following the commission of a robbery by two men with

whom McLean was riding in a car.                   On appeal, McLean contends

that   the   district       court   erred       when    it    applied     a    four-level

sentencing       enhancement    for    using      or    possessing        a   firearm    in

connection with another felony offense.                       Finding no reversible

error, we affirm.

             We    review     the     district         court’s       factual     findings

regarding    a    sentencing    enhancement            for    clear    error,    and    the

legal interpretations of the United States Sentencing Guidelines

de novo.     United States v. Carter, 601 F.3d 252, 254 (4th Cir.

2010).       To     support    an     enhancement            under    U.S.     Sentencing

Guidelines Manual § 2K2.1(b)(6), the Government must prove by a

preponderance of the evidence that: (1) the defendant committed

another felony offense; and (2) the defendant used or possessed

a firearm in connection with that offense.                            United States v.

Blount, 337 F.3d 404, 407-11 (4th Cir. 2003).                         A firearm is used

or possessed in connection with another felony offense “if it

facilitates or has a tendency to facilitate the felony offense.”

United States v. Garnett, 243 F.3d 824, 829 (4th Cir. 2001).

                                            2
            McLean does not dispute that he possessed the firearm;

rather,    he    argues       that      the     Government       presented    insufficient

evidence at sentencing to show that he committed another felony

offense.     To the contrary, we hold that the district court did

not clearly err when it found by a preponderance of the evidence

that    McLean       possessed      a    firearm      in   connection     with    being   an

accessory after the fact to robbery with a dangerous weapon, a

felony under North Carolina law.                      See N.C. Gen. Stat. §§ 14-7,

14-87     (2009).           Under       North    Carolina        Law,   the   offense     of

accessory       after       the     fact      consists     of     (1)   the   principal’s

commission       of     the       underlying         felony;      (2)   the   defendant’s

“personal assistance to the principal to aid in his escaping

detection,       arrest,       or       punishment”;       and    (3)   the   defendant’s

knowledge of the commission of the felony.                           State v. McGee, 676

S.E.2d 662, 667 (N.C. Ct. App. 2009).

            McLean argues that the Government failed to produce

sufficient       evidence         of     this     third    element—that       McLean      had

knowledge       of    the     robbery.          However,       the   Government    offered

evidence showing that a robbery took place, that McLean heard a

gunshot and saw his friends leave a house with a large quantity

of marijuana, and that McLean thereafter attempted to hide the

firearm used in the robbery.                    McLean did not offer any evidence

to dispute the Government’s showing.                       Accordingly, we hold that

the district court did not err in finding by a preponderance of

                                                 3
the evidence that McLean possessed the firearm in connection

with   being   an    accessory    after    the   fact       to    robbery      with    a

dangerous weapon.

           We therefore affirm the district court’s judgment.                         We

dispense   with      oral   argument      because     the        facts   and    legal

contentions    are   adequately    presented     in     the      materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       4